 

 

 

 

 

 

 

 

Case 2:19-cr-00491-DSF Document5 Filed 02/21/20 Page 1of{1 Page IDR:BD
CLERK, U.S. DISTRICT COURT
PROB 12
(Rev. 11/04)
United States District Court 2/21/2020
for CENTRAL DISTRICT OF CALIFORNIA

CENTRAL DISTRICT OF CALIFORNIA BY: RF DEPUTY

U.S.A. VS. Gerald Taylor Docket No.: CR19-00491-DSF

Petition on Probation and Supervised Release (Modification)

COMES NOW MICHELLE A. CAREY, CHIEF PROBATION & PRETRIAL SERVICES OFFICER OF THE
COURT, presenting an official report upon the conduct and attitude of Gerald Taylor who was placed on supervision by the
Honorable Keith Schutter sitting in the Court at Cleveland, Ohio, on the 18th day of July, 2007. who fixed the period of
supervision at eight years, and imposed the general terms and conditions theretofore adopted by the Court and also imposed
special terms and conditions as noted on the attached Judgment and Commitment Order. Jurisdiction was transferred to
the Central District of California on August 20, 2019.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Gerald Taylor traveled to Las Vegas, Nevada on or before December 10, 2019, without authorization.

The supervisee and defense counsel consent to modification and waive a personal appearance before the Court.

PRAYING THAT THE COURT WILL ORDER Gerald Taylor shall participate for a period of 90 days in a home
detention program which may include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification
system and shall observe all rules of such program, as directed by the Probation Officer. Gerald Taylor shall pay the costs of
Location Monitoring to the contract vendor, not to exceed the sum of $12.00 for each day of participation. He shall provide
payment and proof of payment as directed by the Probation Officer.

 

 

 

 

ORDER OF COURT Respectfully,
Considered and ordered this _21 day of Feb. 2020 /Si LUCY SALAS
and ordered filed and made a part of the records in the U. S. Probation & Pretrial Services Officer
above case.
Ht) L ) Place: Long Beach, California
h/ade 4d. Sa ARMA? Approved: /S/_ GREGORY J. METOYER
United States District Judge Supervising U.S. Probation & Pretrial
HONORABLE DALE S. FISCHER Services Officer

Date: February 20, 2020

 
